FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NAVAJO NATION; HAVASUPAI TRIBE;           
REX TILOUSI; DIANNA UQUALLA;
SIERRA CLUB; WHITE MOUNTAIN
APACHE NATION; YAVAPAI-APACHE
NATION; THE FLAGSTAFF ACTIVIST
NETWORK,
               Plaintiffs-Appellants,
                 and
HUALAPAI TRIBE; NORRIS NEZ; BILL
BUCKY PRESTON; HOPI TRIBE;                      No. 06-15371
CENTER FOR BIOLOGICAL DIVERSITY,                 D.C. Nos.
                                          
                            Plaintiffs,       CV-05-01824-PGR
                  v.                          CV-05-01914-PGR
UNITED STATES FOREST SERVICE;                 CV-05-01949-PGR
NORA RASURE, in her official                  CV-05-01966-PGR
capacity as Forest Supervisor,
Responsible Officer, Coconino
National Forest; HARV FORSGREN,
appeal deciding office, Regional
Forester, in his official capacity,
              Defendants-Appellees,
ARIZONA SNOWBOWL RESORT
LIMITED PARTNERSHIP,
    Defendant-intervenor-Appellee.
                                          




                              14133
14134                NAVAJO NATION v. USFS



NAVAJO NATION; HUALAPAI TRIBE;            
NORRIS NEZ; BILL BUCKY PRESTON;
HAVASUPAI TRIBE; REX TILOUSI;
DIANNA UQUALLA; SIERRA CLUB;
WHITE MOUNTAIN APACHE NATION;
YAVAPAI-APACHE NATION; CENTER
FOR BIOLOGICAL DIVERSITY; THE
FLAGSTAFF ACTIVIST NETWORK,
                            Plaintiffs,
                 and                            No. 06-15436
HOPI TRIBE,                                      D.C. Nos.
                                          
                 Plaintiff-Appellant,         CV-05-01824-PGR
                  v.                          CV-05-01914-PGR
UNITED STATES FOREST SERVICE;                 CV-05-01949-PGR
NORA RASURE, in her official                  CV-05-01966-PGR
capacity as Forest Supervisor,
Responsible Officer, Coconino
National Forest; HARV FORSGREN,
appeal deciding office, Regional
Forester, in his official capacity,
              Defendants-Appellees,
ARIZONA SNOWBOWL RESORT
LIMITED PARTNERSHIP,
    Defendant-intervenor-Appellee.
                                          
                     NAVAJO NATION v. USFS                 14135



HUALAPAI TRIBE; NORRIS NEZ; BILL           
BUCKY PRESTON,
               Plaintiffs-Appellants,
                  v.
                                                 No. 06-15455
UNITED STATES FOREST SERVICE;
NORA RASURE, in her official                      D.C. No.
                                               CV-05-01824-PGR
capacity as Forest Supervisor,
Responsible Officer, Coconino                      ORDER
National Forest; HARV FORSGREN,
appeal deciding office, Regional
Forester, in his official capacity,
              Defendants-Appellees.
                                           
                    Filed October 17, 2007

          Before: Mary M. Schroeder, Chief Judge.


                            ORDER

   Upon the vote of a majority of nonrecused regular active
judges of this court,1 it is ordered that this case be reheard by
the en banc court pursuant to Circuit Rule 35-3. The three-
judge panel opinion shall not be cited as precedent by or to
this court or any district court of the Ninth Circuit, except to
the extent adopted by the en banc court.




  1
   Judges Hawkins and Bybee are recused.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.